DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. STERLING D. FILLMORE  (Reg. No. 63,796) on 09/21/2021. 

The application has been amended as follows: 
Please replace claim 11 and 19 with followings:
11. 	A method for determining a dimension between the back and the cutting edge of a vibrating blade mounted on a cutting head and capable of being vibrated in a vertical direction for cutting a flexible material, comprising in succession:
acquiring a digital image of the blade mounted on the cutting tool so that a line corresponding to a cutting edge of the blade and a line corresponding to a back of the blade are visible in the image;
determining on the digital image along a straight line perpendicular to the line corresponding to the cutting edge of the blade the number of pixels comprised between the line corresponding to the cutting edge of the blade and the line corresponding to the back of the blade; and
calculating a filtered dimension between the back and the cutting edge of the blade based on the number of pixels comprised between the line corresponding to the cutting edge of the blade and the line corresponding to the back of the blade,
wherein the step of acquiring the digitized image of the blade is accomplished by a visible-light, digital camera mounted on the cutting head facing the blade.

19. 	A device for determining a dimension of the cutting edge of a vibrating blade mounted on a cutting head and capable of being vibrated in a vertical direction for cutting a flexible material, the device comprising:
means for vibrating the blade in a vertical direction;
means for acquiring a digital image of the blade, the means for acquiring the digital image of the blade including a visible-light, digital camera mounted on the cutting head facing the blade; and
means for calculating a filtered dimension between the back and the cutting edge of the blade based on a number of pixels comprised between a line corresponding to the cutting edge of the blade and a line corresponding to the back of the blade.

Please cancel the claims  17 and 21-22:



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD FOR DETERMINING A DIMENSION BETWEEN THE BACK AND THE CUTTING EDGE OF A VIBRATING BLADE MOUNTED ON A CUTTING TOOL.

Prior art was found and applied in the previous actions. Morita et al. (US5573442A), and Newman (US20150043769A1) each discloses a different claim limitations of claim 11 and claim 19 (See Office Action mailed on 05/13/2021). Further, a new additional prior art INUI et al. (US20180053317A1) (hereinafter INUI) discloses the amended claim limitations as follow:
… acquiring the digitized image of the blade is accomplished by a visible-light [i.e. imaged picture of the blade tip section is acquired using a camera (CCD camera or digital camera; Para 0041] …
However, in consideration of the amended claims, applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… digital camera mounted on the cutting head facing the blade.
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 11-16, 18-20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488